Title: To James Madison from Peter C. Brooks, 12 June 1801 (Abstract)
From: Brooks, Peter C.
To: Madison, James


12 June 1801, Boston. Relates information on privateers based in Bahamas that seize ships carrying “goods of Spanish growth” without regard to vessel’s ownership. Admiralty judge at Nassau has ordered such property stored to await “the future decision of the Court,” releasing rest of cargo and vessel upon payment of “enormous” charges. Owners are uncertain about their course of action. They can take the loss or seek redress in England, but the latter route would be prohibitively expensive. Asks JM for advice, and wonders if U.S. can intervene “without the formality and delay of appeal.” Writes on behalf of “many merchants and underwriters of this place.”
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, box 9). 3 pp.; docketed by Wagner as received 20 June.


